          Case 1:21-cv-00165-DLC Document 38 Filed 03/05/21 Page 1 of 1




_________________________________________________________________________

March 5, 2021

BY ECF
The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007

RE:     Our Wicked Lady, et al v. Gov. Andrew Cuomo, et al., 1:21-cv-00165

Dear Judge Cote:

        As you are aware, I represent the Plaintiffs in the above matter. I write today to inform the Court
that I am waiving my right to cross examine the State Defendants’ Declarant, Emily Lutterloh, MD.,
MPH, at the hearing currently scheduled for March 18, 2021.

        I waive this right so the actions of the Plaintiffs and myself in undertaking this matter do not in
any way undermine the State’s response to the public health crisis we are currently facing. I do this in
consideration of Assistant Attorney General Matthew Conrad’s representations that Dr. Lutterloh is in
charge of the State’s COVID-19 vaccine rollout and producing her could hamper those efforts.

        I appreciate the Court’s time and attention to this matter.

                                          Respectfully Submitted,

                                             __​_________​/S​________________
                                             Kenneth E. Belkin, Esq. (KB 0080)
                                             ​Attorney for Plaintiffs
                                              225 Broadway, Suite 715
                                            New York, New York 10007
                                            ​c: 718.724.3466
                                            f: 212.566.8165
                                            e: kb@belkinlaw.com
